Case: 20-60232    Document: 00515993106       Page: 1    Date Filed: 08/24/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                No. 20-60232                      August 24, 2021
                              Summary Calendar                     Lyle W. Cayce
                                                                        Clerk

   Willie Hampton,

                                                        Plaintiff—Appellant,

                                    versus

   Tunica County Mississippi, Municipal Corporation, Collectively,
   Defendants Individually, In their official capacities; Lieutenant Jerome
   Hudson; Tunica County Sheriff’s Department; Charles
   B. Graves, Jr.; Tunica County Prosecutor; Agent James
   Jones, Mississippi Bureau of Narcotics; Tunica Board of
   Supervisors; Thomas J. Bohlke, Special Agent; Jerry L.
   Ellington, Sheriff of Tunica,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 3:19-CV-103
Case: 20-60232      Document: 00515993106          Page: 2    Date Filed: 08/24/2021

                                    No. 20-60232


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Willie Hampton, federal prisoner # 79948-011, is serving a life
   sentence imposed in 2001 after a jury convicted him of drug-trafficking
   offenses. Proceeding in forma pauperis (IFP), he appeals the dismissal of his
   action brought under 42 U.S.C. § 1983. Hampton alleged a conspiracy that
   resulted in his arrest and conviction, as well as a state law forfeiture of cars
   and cash and a federal forfeiture of real property. Years of state court
   litigation resulted in the return, in 2018, of his cars and cash based on a
   violation of his speedy-trial rights. We dismissed an appeal of the federal
   forfeiture in 2003.
          The district court dismissed the action as untimely and as barred by
   collateral estoppel, or issue preclusion. All of the issues Hampton raises in
   his complaint and brief were conclusively decided against him in his criminal
   proceeding, his first proceeding under 28 U.S.C. § 2255, a 2006 federal civil
   rights action, or the federal forfeiture action. Under the doctrines of issue
   preclusion and claim preclusion, these issues may not be relitigated against
   these defendants. See United States v. Shanbaum, 10 F.3d 305, 310-11 (5th
   Cir. 1994); United States v. Mollier, 853 F.2d 1169, 1175 n.7 (5th Cir. 1988);
   Lubrizol Corp. v. Exxon Corp., 871 F.2d 1279, 1288-89 (5th Cir. 1989); see also
   Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).
          In any event, his assertions are too vague and conclusional to state any
   constitutional violation. See Morrison v. City of Baton Rouge, 761 F.2d 242,
   244 (5th Cir. 1985). To the extent Hampton contends he is entitled to a
   hearing on the speedy-trial factors of Barker v. Wingo, 407 U.S. 514, 530-35




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-60232      Document: 00515993106           Page: 3   Date Filed: 08/24/2021




                                     No. 20-60232


   (1972), his claim is moot because he prevailed on that issue in state court. See
   Los Angeles Cnty. v. Davis, 440 U.S. 625, 631 (1979).
          In light of the foregoing, we dismiss the appeal as frivolous. See 5th
   Cir. R. 42.2. We need not examine whether, under Mississippi law,
   Hampton’s state litigation tolled the limitations period in which he could
   raise claims based on the state forfeiture.
          The dismissal of this appeal as frivolous counts as a strike under 28
   U.S.C. § 1915(g).    See Coleman v. Tollefson, 575 U.S. 532, 537 (2015).
   Hampton is warned that, if he accumulates a total of three strikes, he will be
   barred from proceeding IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g). Hampton is further warned that the
   filing of further frivolous or repetitive actions or appeals challenging his
   convictions, sentences, or forfeitures, even if he is not proceeding IFP, will
   result in sanctions, including monetary sanctions and limits on his access to
   this court and any court subject to this court’s jurisdiction.
          APPEAL        DISMISSED             AS    FRIVOLOUS;          STRIKE
   IMPOSED; SANCTION WARNING ISSUED.




                                          3